Title: To Benjamin Franklin from James Alexander, 1753
From: Alexander, James
To: Franklin, Benjamin


[1753?]
If I remember right, the Royal Society made one experiment to discover the velocity of the electric fire, by a wire of about four miles in length, supported by silk, and by turning it forwards and backwards in a field, so that the beginning and end of the wire were at only the distance of two people, the one holding the Leyden bottle and the beginning of the wire, and the other holding the end of the wire and touching the ring of the bottle; but by this experiment no discovery was made, except that the velocity was extremely quick.
As water is a conductor as well as metals, it is to be considered whether the velocity of the electric fire might not be discovered by means of water; whether a river, or lake, or sea, may not be made part of the circuit through which the electric fire passes? instead of the circuit all of wire, as in the above experiment.
Whether in a river, lake, or sea, the electric fire will not dissipate and not return to the bottle? or, will it proceed in strait lines through the water the shortest courses possible back to the bottle.
If the last, then suppose one brook that falls into Delaware doth head very near to a brook that falls into Schuylkill, and let a wire be stretched and supported as before, from the head of the one brook to the head of the other, and let the one end communicate with the water, and let one person stand in the other brook, holding the Leyden bottle, and let another person hold that end of the wire not in the water, and touch the ring of the bottle. If the electric fire will go as in the last question, then will it go down the one brook to Delaware or Schuylkill, and down one of them to their meeting, and up the other and the other brook; the time of its doing this may possibly be observable, and the further upwards the brooks are chosen, the more observable it would be.

Should this be not observable, then suppose the two brooks falling into Sasquehana and Delaware, and proceeding as before, the electric fire may, by that means, make a circuit round the North Cape of Virginia, and go many hundreds of miles, and in doing that, it would seem it must take some observable time.
If still no observable time is found in that experiment, then suppose the brooks falling the one into the Ohio, and the other into Sasquehana, or Potomack, in that the electric fire would have a circuit of some thousands of miles to go down Ohio to Missisippi, to the Bay of Mexico, round Florida, and round the South Cape of Virginia; which, I think, would give some observable time, and discover exactly the velocity.
But if the electric fire dissipates, or weakens in the water, as I fear it does, these experiments will not answer.
